In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00093-CV


                 IN THE MATTER OF ROSALIND A. KELLY, ATTORNEY


                                    Original Proceeding

                                      April 27, 2017

                                         ORDER
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       This cause was initiated by the Court as an original proceeding because attorney

Rosalind A. Kelly, State Bar of Texas number 11237580, retained by Mauricio Gomez to

represent him in the appeal styled Mauricio Gomez v. The State of Texas, pending on

the docket of this Court as cause No. 07-16-00156-CR, appeared to be in contempt of

an order of this Court. On March 2, 2017, this Court issued an order in that appeal,

directing Rosalind A. Kelly to file a brief for appellant Mauricio Gomez, by March 20,

2017, prepared in accordance with the Texas Rules of Appellate Procedure. Following

that date, the Court found that Rosalind A. Kelly had not filed an appellant’s brief in that

appeal as ordered, and had not communicated any reason for failing to comply with the

Court’s order.
       Thereafter, the Court issued its Show Cause Order and notice to appear,

directing Rosalind A. Kelly to appear on April 17, 2017, to show cause, if any she had,

why she should not be held in contempt for her failure to file a brief as ordered.

Rosalind A. Kelly made no appearance on April 17, 2017.


       The Court takes judicial notice that Rosalind A. Kelly filed a brief for Mauricio

Gomez in Cause No. 07-16-00156-CR on April 17, 2017, and a motion requesting an

extension of time to file the brief until that date. The Court has accepted the brief for

filing, and has granted the motion for extension of time.


       All things considered, the Court finds that the proper resolution of this proceeding

is the referral of the circumstances leading to this proceeding to the Chief Disciplinary

Counsel of the State Bar of Texas, and dismissal of the contempt proceeding.


       Accordingly, it is ORDERED, ADJUDGED AND DECREED that the Clerk of the

Court shall prepare and certify a record containing documents from this proceeding, and

if necessary for a complete understanding of the events leading to this proceeding,

documents from Cause No. 07-16-00156-CR, styled Mauricio Gomez v. The State of

Texas, and forward the record to the Chief Disciplinary Counsel of the State Bar of

Texas.


       It is further ORDERED, ADJUDGED AND DECREED that this proceeding is

DISMISSED.


                                                        Per Curiam




                                             2